Case 4:19-cv-00713-GKF-FHM Document 2 Filed in USDC ND/OK on 12/27/19 Page 1 of 1
                                          OFFICE OF THE CLERK
                                UNITED STATES DISTRICT COURT
  Mark C. McCartt                       Northern District of Oklahoma                   Telephone (918) 699-4700
  Clerk of Court                       411 UNITED STATES COURTHOUSE                           Fax (918) 699-4756
                                             333 West Fourth Street
                                          Tulsa, Oklahoma 74103-3819

                                             December 27, 2019




  Richard Paul Liebowitz
  Liebowitz Law Firm, PLLC
  11 SUNRISE PLAZA STE 305
  VALLEY STREAM, NY 11580

                      Re: Roca v PennWell Corporation
                         19-cv-713-GKF-FHM

  Dear Counselor:

  Since you are an attorney of record in the above-styled case, your attention is brought to our
  Local Rule 83.3 (a) in regard to resident counsel requirements. A copy of this district’s Local
  Court Rules can be obtained from our public web site at www.oknd.uscourts.gov.

            If you have any questions, please feel free to contact this office.



                                                           Very truly yours,

                                                           Mark C. McCartt, Clerk of Court

                                                           s/ S. Clark

                                                           By: S. Clark, Deputy Clerk




  MDL TransmittalLetter                                                                           CV-27 (10/08)
